Citation Nr: 1728068	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right lower extremity disability.

2. Entitlement to service connection for a left lower extremity disability.

3. Entitlement to service connection for osteopenia.

4. Entitlement to service connection for dizziness.

5. Entitlement to service connection for hyperlipidemia.

6. Entitlement to service connection for a gynecological disability.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for eye strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1979 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction is retained by the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  A copy of the transcript is of record.


FINDINGS OF FACT

1. Prior to the promulgation of a final decision by the Board, the Veteran indicated on the record that she wished to withdraw her claim for a right lower extremity disability, left lower extremity, osteopenia, dizziness, hyperlipidemia, and eye strain.

2. A chronic gynecological disability was not shown in service; and, there is no evidence that any current gynecological disability was incurred in or caused by active service.

3. The Veteran's headaches were not incurred in or caused by active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of a right lower extremity disability, left lower extremity disability, osteopenia, dizziness, hyperlipidemia, and eye strain have been met; and, the appeal of those issues is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for a gynecological disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.
 
The Veteran indicated at the April 2017 hearing that she wished to withdraw her claims for service connection for a right lower extremity disability, a left lower extremity disability, osteopenia, dizziness, hyperlipidemia, and eye strain.  A written statement to that effect was also received.  Thus, there remain no allegations of error of fact or law for appellate considerations on these issues.  The Board does not have jurisdiction to review the claims and they are dismissed.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Gynecological Disability

The Veteran's October 1979 entrance examination did not identify any pelvic or gynecological disorders.  Service treatment records indicated that the Veteran reported to a gynecological clinic in March 1982 for pelvic pain that had lasted for approximately two and a half years.  The Veteran underwent a diagnostic laparoscopy, and in April 1982 was diagnosed with chronic pelvic pain secondary to pelvic inflammatory disease.  The records indicated that the Veteran was treated for this condition.  On separation examination in May 1984, the Veteran any pelvic or gynecological conditions. She did not check either the normal or abnormal box for pelvic conditions.

In a March 1990 post-service examination, the Veteran's records noted that the Veteran's uterus was enlarged due to a six-week pregnancy.  

The Veteran had a gynecological examination in March 2004.  The examination revealed a somewhat irregular cervix, but without lesions.  The Veteran's uterus was retroflexed, but the bimanual examination was otherwise unremarkable.  The Veteran reported irregular menses at the time.  

In an April 2008 letter to VA, the Veteran wrote that she was seen during service for chronic pain in the pelvic area.

The Veteran was afforded a VA examination in December 2008.  The examiner noted a history of menorrhagia and uterus/pelvic pain.  The Veteran did not attend her ultrasound appointment and a gynecological examination was not performed.  The examiner opined that her most recent gynecological examination was normal.

The Veteran visited a VA gynecological clinic in October 2012.  She reported missing menses, hot flashes, mood swings, and night sweats.  The Veteran also requested that something be done about her menorrhagia.  

In a February 2015 medical note, the Veteran reported that she thought she was menopausal and had last had a menstrual period about six to eight months ago.

At the April 2017 hearing, the Veteran testified that she was diagnosed with pelvic inflammatory disease in 1982.  She related the onset of the symptoms to an in-service sexual assault.  She further testified that she had pelvic inflammatory disease during the appeals period, but that it had recently resolved.

The Veteran had a diagnosis of menorrhagia during the pendency of this appeal.  This diagnosis satisfies Shedden element (1).  The Veteran had pelvic inflammatory disease while in service.  This satisfies Shedden element (2).  

Shedden element (3), however, has not been satisfied.  The evidence of record indicated that the Veteran had pelvic inflammatory disease, and that it was treated during service.  The medical documents including the Veteran's separation examination and later VAMC medical records did not indicate that the Veteran had pelvic inflammatory disease after service.  There was also a large gap in time between the last treatment for pelvic inflammatory disease and her later diagnosed menorrhagia.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The evidence does not indicate that it is at least as likely as not that the Veteran's disability is related to her active service condition.  Rather, menorrhagia (profuse menstruation, The MERCK Manual, Sec. 14, Ch. 170, Amenorrhea and Abnormal Genital Bleeding (16th ed. 1992) is symptomatically different from pelvic inflammatory disease (pelvic pain, The MERCK Manual, Sec. 14, Ch. 171, Common Gynecologic Problems (16th ed. 1992).  The Veteran has presented no evidence of a correlation between the two.  Her lay opinion relating the two as well as relating her menorrhagia to her in-service sexual assault is beyond her competence.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a gynecological disability must therefore be denied.

B. Headaches

The Veteran's service treatment records indicated that she reported in November 1981 with a complaint of headaches, nausea, and dizziness since that morning.  The assessment was viral syndrome.  At her separation examination, the Veteran reported a history of headaches, which the examiner believed were caused by eye strain.  

When she was evaluated in March 1990, the Veteran denied headaches when reporting her medical history.

In April 2008, the Veteran wrote VA stating that she was seen in service for headaches.

In November 2008, the Veteran was seen at a VAMC for headaches over the previous two months.  The professional suspected the cause was either medication side effects or tension headaches.  The Veteran reported that she had a couple of migraines twenty years previously, but that they were different from her then current headaches.

The Veteran was afforded a VA examination in December 2008.  The examiner noted a history of headaches for "years."  

In January 2009, the Veteran's medical records indicated that she was seen for headaches and prescribed gabapentin.

The Veteran reported headaches for a couple of years in a May 2010 medical note.  She stated that she had tried medications in the past, but did not remember what they were.  The headaches were always on the right side, and she denied phono- or photosensitivity.  The doctor reported that imaging from 2008 was negative and the headaches were likely related to tension.  The headaches were reported as not compatible with migraines.

The Veteran was afforded a headache VA examination in January 2017.  She was diagnosed with tension headaches.  The examiner reported the above history and then opined that it was less likely than not that the Veteran's headaches were incurred in or caused by service.  The examiner based his opinion on the gap in report of headaches until 2008 when the Veteran reported two months of headaches; the Veteran's report that her current headaches were different from those twenty years ago (i.e. those in service); and the general lack of nexus between the Veteran's current headaches and eye strain or posttraumatic stress disorder from service.

At the April 2017 hearing, the Veteran testified that she did not have headaches prior to service, but began having headaches in 1981 to 1983 when she was sexually assaulted.  After that point, the Veteran testified that she would have two to three headaches per day.  She also treated the headaches with Excedrin and sought medical treatment right after service.

Shedden element (1) is satisfied as the Veteran has been diagnosed with tension headaches.  The Veteran also did have a report of headaches during service, likely satisfying Shedden element (2).  Shedden element (3), however, is not met.

The Veteran had headaches in service, but denied headaches in March 1990.  This weighs against service connection.  In addition, when the Veteran next complained about headaches in 2008, the records indicated that the complaint was for headaches for the past two months.  A similar history was given in 2010.  This large gap between service and her current condition weighs against the Veteran's claim.

The Veteran's VA examination in 2017 further weighs against service connection.  The examiner concluded that the current tension headaches were less likely than not related to the headaches in service.  The examiner cited the delay as well as the Veteran's statement that the type of headache was different than it was in service.  Taken together, the weight of the evidence is against finding that a nexus exists between service and the Veteran's current condition.  

Consideration has been given to the Veteran's assertion that she has experienced chronic headaches since service.  She is competent to provide such a history.  However, that history is not found be credible.  The record shows that she denied a history of headaches in 1990.  Moreover, when she was evaluated for her complaints of headaches, she indicated that her headache problem had started in the 2007/2008 time range.  These statements are deemed more probative than those she provided as part of her claim for compensation.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).


As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for headaches must therefore be denied.


ORDER

The appeal for service connection for a right lower extremity disability is dismissed.

The appeal for service connection for a left lower extremity disability is dismissed.

The appeal for service connection for osteopenia is dismissed.

The appeal for service connection for dizziness is dismissed.

The appeal for service connection for hyperlipidemia is dismissed.

Entitlement to service connection for a gynecological disability is denied.

Entitlement to service connection for headaches is denied.

The appeal for service connection for eye strain is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


